Citation Nr: 1806642	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  08-26 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to special monthly compensation (SMC) at the housebound rate.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his wife

ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2014, the Board denied the claims. 

The Veteran appealed the Board's July 2014 decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In an October 2015 Memorandum Decision, the Court vacated and remanded the claim for a rating in excess of 50 percent for the PTSD and entitlement to a TDIU for further development and readjudication consistent with the memorandum decision.

The Board subsequently denied this claims in March 2016 and the Veteran again appealed the Board's decision to the Court.  In April 2017, the Court vacated the Board's March 2016 decision and remanded the appeal for further action consistent with its Joint Motion for Remand (JMR).  The Veteran's claim now returns to the Board for compliance with the instructions in the April 2017 JMR.

The Board must consider entitlement to SMC when fairly raised.  Akles v. Derwinski, 1 Vet. App. 118 (1991).  The issue of entitlement to SMC at the "statutory housebound" rate under the provisions of 38 U.S.C. § 1114(s) has been raised by the rating issue before the Board, and the Board has accordingly added it as an issue on appeal.

In March 2012, the Veteran provided testimony at a videoconference hearing before a Veterans Law Judge.  The Board notes that the Veterans Law Judge who conducted the March 2012 hearing is no longer employed by the Board.  The Veteran was notified in an October 2017 letter that he was entitled to another hearing before the Board.  See 38 C.F.R. § 20.707.  In November 2017, the Veteran indicated that he did not want another hearing.  As such, the Board may proceed to adjudicate the appeal.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the preponderance of the evidence shows that the Veteran's PTSD more nearly approximates occupational and social impairment with deficiencies in most areas, but less than total social and occupational impairment.

2.  For the entire period on appeal, the Veteran was unable to obtain or retain substantially gainful employment due to his service-connected PTSD.

3.  Based on the Board's award of TDIU as a result of the Veteran's service-connected PTSD, the Veteran had a single service-connected disability rated at 100 percent plus additional service-connected disabilities having a combined rating of 60 percent or more during this timeframe.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but no higher, for the Veteran's service-connected PTSD, have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).

2.  For the entire period on appeal, the criteria for entitlement to TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2017).

3.  Effective May 03, 2011, the requirements for SMC at the housebound rate have been met.  38 U.S.C. §§ 1114(s), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.350(i) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased Rating for PTSD

Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

PTSD (Diagnostic Code 9411) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows:

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association (DSM).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to the DSM.  See 38 C.F.R. § 4.125(a).

Effective August 4, 2014, VA amended the portion of its Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Fourth Edition of the DSM (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  Because the RO certified the Veteran's appeal to the Board before 2014, this claim is governed by the DSM-IV. 

Under the DSM-IV, diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

According to the DSM-IV, in relevant part, a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  

Legal Analysis

The Veteran contends that he is entitled to a rating in excess of 50 percent for his service-connected PTSD.  

The Veteran was afforded a VA psychological examination in January 2009.  The examiner noted that the Veteran was seeking treatment through a PTSD program and was on medication.  The examiner noted that the Veteran stated that he has gotten worse and reported seeing shadows when nothing is there.  The Veteran reported experiencing frequent nightmares and intrusive thoughts, as well as ongoing difficulty sleeping.  The Veteran also reported social isolation, particularly in loud places.  He stated he thought he was close to his wife, despite their occasional disagreements.  He reported some suicidal ideation, but denied intent or homicidal ideation.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 52, assessing his symptoms as "mild to moderate." 

During a March 2012 hearing, the Veteran testified that he experienced flashbacks, difficulty sleeping and social isolation.  The Veteran also reported that he experienced suicidal thoughts and sometimes thoughts of injuring another person. 

The Veteran was afforded another VA psychological examination in May 2012.  The Veteran reported that he had been married for forty years but that he did not feel close to his wife and had no friends.  The Veteran complained of recurrent intrusive thoughts and nightmares, as well as feeling detached or estranged from others.  He also complained of trouble sleeping and an exaggerated startle response.  The examiner noted that the Veteran experienced difficulty in establishing and maintaining effective work and social relationships, as well as in adapting to stressful circumstances.  The examiner assigned a GAF score of 52 and found the Veteran's symptoms to be moderate in severity, specifically finding that his overall symptomatology caused occupational and social impairment with reduced reliability and productivity.  The examiner concluded that the Veteran's PTSD did not preclude employment. 

A July 2013 VA mental health treatment report noted that the Veteran had suicidal thoughts off and on when he had nightmares.  The Veteran denied any suicidal plan or intent.

In August 2014, the Veteran was screened for depression.  The Veteran exhibited symptoms of depressed mood, hopelessness, insomnia, fatigue, difficulty concentrating, and psychomotor agitation.  See August 2014 Treatment Note.  These symptoms were also noted to have made it "very difficult" for the Veteran to do his work, take care of things at home, or get along with other people. 

During a VA psychiatric consult in May 2015, the Veteran reported that his symptoms made it very difficult to get along with others, to do work, and to do things at home.  The VA physician noted the following symptoms: extreme, repeated and disturbing memories and dreams about the stressful event; extreme feelings of loss of interest in things he used to enjoy; distancing himself from others; extreme emotional numbness; sleep difficulty and disturbances; trouble with angry outbursts; difficulty concentrating; feelings of being watchful and easily startled; and recurrent thoughts of suicide and death.

In July 2017, the Veteran underwent a private psychological assessment.  The private examiner noted that the Veteran struggled to recollect specific dates and experiences regarding his mental health treatment history.  The examiner noted that the Veteran's current level of distress is severe and noted symptoms such as: recurrent traumatic nightmares; avoidance behaviors; diminished interests; alienation; irritable behavior; hypervigilance; exaggerated startled response; problems with concentration; sleep disturbance; recurrent thoughts of death and suicidal ideation without intent or plan.  After review of the Veteran's claims file and a clinical interview, the private examiner opined that the Veteran's PTSD has caused occupational and social impairment with deficiencies in most areas, such as work, family relations, judgement, thinking and mood.  The examiner further opined that the Veteran's PTSD would at least as likely as not preclude him from securing and following substantially gainful employment. 

Upon careful review of the evidence, the Board finds that the degree of the Veteran's symptomatology more nearly approximates a 70 percent disability rating for the entire appeal period.  

The Board finds, however, that a disability rating greater than 70 percent is not appropriate for any point during the appeal period because the Veteran does not have total social and occupational impairment.  During the appeal period, the Veteran's PTSD has been manifested by symptoms such as depressed mood, chronic sleep impairment and nightmares, isolation, hypervigilance, difficulty in adapting to stressful circumstances, and suicidal ideation, all resulting in deficiencies in most areas, but less than total social and occupational impairment.  
Although the Veteran clearly has a serious disability, the Veteran exhibits few of the symptoms notes as applicable for a 100 percent rating.  There has been no indication of gross impairment of thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting oneself or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relative, own occupation, or own name.  

The Board acknowledges that the Veteran reported persistent suicidal ideation throughout the appeal period, however there is no medical evidence indicating suicide attempts or that there is persistent danger of the Veteran hurting himself or others.  The Board also notes the Veteran's statements during the January 2009 VA examination that he saw shadows when nothing was there, however, there is no indication that the Veteran has experienced persistent delusions or hallucinations.

Thus, upon consideration of all the evidence and resolving any reasonable doubt in favor of the Veteran, the Board concludes that a disability rating of 70 percent, but no higher, is warranted for the Veteran's PTSD for the entire appeal period.

III.  Entitlement to a TDIU

Legal Criteria 

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  

Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Substantially gainful employment is that employment which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2017).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

Legal Analysis

The Board notes that on his October 2008 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran indicated that he was unable to work as a result of his service-connected PTSD and non-service-connected hip and shoulder disabilities.  However, as noted above, the Veteran has essentially contended that his PTSD symptoms alone render him unemployable.  As shown above, the Board has increased the Veteran's PTSD rating to 70 percent for the entire appeal period.  For the reasons discussed below, the Board finds that the Veteran is entitled to a TDIU due to his service-connected PTSD during the entire appeal period. 

The Veteran's combined disability rating for PTSD is 70 percent. As such, he meets the schedular rating threshold for the grant of a TDIU.  Thus, the main question before the Board is whether the Veteran's service-connected PTSD renders him unable to obtain substantially gainful employment.

Based on the Veteran's competent and credible reports and the private psychiatric evaluation dated in July 2017, the record essentially shows that the Veteran cannot obtain and maintain employment due to his PTSD symptoms.  As noted in the section above, the Veteran's PTSD symptoms throughout the appeal period were generally stable and the Board found that his symptoms warranted a 70 percent rating for the entire appeal period. 

The evidence shows that the Veteran worked as a truck driver and stopped working in 1989 due to a non-service-connected disability.  The Board notes that the Veteran has competently and credibly reported the impact his PTSD symptoms had on his ability to work in the past.  In his March 2012 hearing, the Veteran testified that he had not been able to work since 1998.  He indicated that he initially injured his back at work and but that his PTSD had also substantially affected his work.  He stated that he had problems being around people and working with people.  He noted further that he had problems dealing with supervisors and was written up while at work.  He also contended that his PTSD is also keeping him from working now as he is not easy to get along with. 

The Board notes that the Veteran was given VA examinations in January 2009 and May 2012.  Although the January 2009 examiner stated that the Veteran's PTSD would not preclude all employment, the examiner noted that the Veteran reports considerable isolations as well as intrusive thoughts, as well as ongoing difficulty sleeping.  The May 2012 also opined that the Veteran's PTSD does not preclude employment, however, the examiner noted that the Veteran experienced recurrent intrusive thoughts and nightmares, as well as feeling detached or estranged from others.  The examiner noted that the Veteran experienced difficulty in establishing and maintaining effective work and social relationships, as well as in adapting to stressful circumstances.  In a December 2014 VA opinion, the examiner stated that it does not appear that the Veteran's PTSD symptoms would preclude gainful employment and that he may best be suited for tasks that allow him to work independently.

In a June 2017 sworn affidavit, the Veteran contends that his PTSD severely affected his ability to work and preventing him from securing and maintaining substantially gainful employment.  The Veteran stated that while he worked as a truck driver he would often isolate himself from his co-workers but even with minimal contact he would often get into verbal altercations with them.  He stated that he was reprimanded multiple times by his supervisors.  He contends that although his back injury was the initial reason he was not able to return to work when he tried, he believes that his employers held his previous behavior against him and used his back injury as an excuse to let him go. 

The Board also observes a July 2017 private psychological assessment.  After review of the record and a clinical interview, the private examiner opined that the Veteran's PTSD would at least as likely as not preclude him from successfully securing and following substantially gainful employment.  That this has been the case since 1989, when the Veteran last worked full time, to the present.  The private examiner stated that the combination of the Veteran's symptoms would make it very difficult to pursue employment, stay on task at work, get along with others at work, and be reliable and effective in a competitive work environment.  He stated that the Veteran's symptoms have negatively impacted his communication, memory and ability to follow instructions as well as his reactivity and judgement, and tolerance in interacting with people such as supervisors and coworkers. 

Giving the Veteran the benefit of the doubt, the Board finds that the Veteran is entitled to TDIU due to his service-connected PTSD for the entire period on appeal.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

IV.  SMC

The Board must consider entitlement to SMC if raised by the rating issue on appeal. Akles v. Derwinski, 1 Vet. App. 118 (1991).

SMC at the (s) rate is payable if a veteran has a single service-connected disability rated as 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).

For the purpose of meeting the first criterion (a single service-connected disability rated at 100 percent), ratings of 100 percent may be based on any of the following grants of a total rating: on a schedular basis; on an extraschedular basis; on the basis of a TDIU if granted for a single disability; or, on the basis of a temporary total rating. 

Subsection 1114(s) housebound benefits are not available to a veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011).  However, in Bradley v. Peake, 22 Vet. App. 280, 293 (2008), the Court held that a TDIU satisfies the total (100 percent) rating requirement if the TDIU evaluation was, or can be, predicated upon a single disability and there exists additional disability or disabilities independently ratable at 60 percent or more, for purposes of entitlement to special monthly compensation for a housebound rating.  In other words, 38 U.S.C. § 1114(s) for housebound benefits does not limit "a service-connected disability rated as total" to only a schedular rating of 100 percent.  Id.  

A TDIU rating based on a single disability is permitted to satisfy the statutory requirement of a total rating.  Id.  Nonetheless, the TDIU rating based on a single disability that satisfies the total (100 percent) rating requirement must be separate and distinct from the additional disability or disabilities independently ratable at 60 percent or more for purposes of housebound benefits.  Id.  In addition, the Bradley decision also stated that the decision to treat multiple disabilities as one under 38 C.F.R. § 4.16(a) was specifically limited to TDIU ratings.  That is, a TDIU rating based on multiple service-connected disabilities does not satisfy the criteria for one total disability in considering entitlement to housebound benefits under 38 U.S.C. § 1114(s).  Id. at 290-91.  The Court reiterated this interpretation with its holding in Buie v. Shinseki, 24 Vet. App. 242, 249-250 (2010) ("The Court today holds that a TDIU rating that is based on multiple disabilities cannot satisfy the section 1114(s) requirements of 'a service-connected disability' because that requirement must be met by a single disability.").

As noted above, the Board awarded a TDIU as a result of the Veteran's service-connected PTSD.  As such, the first element of entitlement to SMC at the (s) rate is shown. 

The Veteran is also service connected for prostate cancer rated as 100 percent disabling from May 03, 2011.  This additional service-connected disability has a combined evaluation of 60 percent or more.  Accordingly, beginning May 03, 2011, SMC at the statutory housebound (s) rate is granted.


ORDER

Entitlement to a 70 percent rating, but no higher, for PTSD, is granted.

For the entire appeal period entitlement to a TDIU is granted.

Beginning May 03, 2011, entitlement to SMC at the (s) rate is granted.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


